Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 02, 2021 has been entered.

Specification
(a) The amendment filed December 02, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: all amendments to paragraph [0036] of the Specification are considered new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
(b) The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitation “wherein the space between two adjacent outer ones of the plurality of antenna units is arranged to be different than the space between two adjacent inner ones of the plurality of antenna units” lacks proper antecedent basis in the specification.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Regarding claim 12, the feature of “wherein the two layers of antenna module units are separated by a second dielectric layer, and wherein the electric connection between the two layers is realized by a conductive plug formed in the dielectric layer” must be shown in the drawings or the feature canceled from the claim.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 1 is objected to because of the following informalities:  In lines 13 and 14, the term “antenna module units” should be replaced with --antenna module unit-- to be consistent with its usage in paragraph [0035] of the written description.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Applicant’s amendments to claim 8 render the following previous claim language grammatically incorrect.  In the last line of the claim, the limitation “on the second surface of the substrate” should be deleted as it no longer makes sense in the context of the new amendments.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12: The amendments to figure 10 of the drawings filed December 02, 2021 are considered new matter as it contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventors, at the time the application was filed, had possession of the claimed invention.  In particular, the inclusion of the conductive plug 617 interconnecting some of antenna units 611 and antenna unit layer 615 is new matter and effectively changes the scope of claim 12, thus render subject matter of claim 12 new matter.
 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1: In line 14, the limitation “wherein the antenna module units in the at least two layers are electrically connected” is indefinite. Based on the specification at paragraph [0035], “the antenna module 61 comprises at least two layers of antenna module unit, and each layer of the antenna module unit comprises at least one antenna unit 611.” It is unclear what Applicant is intending to capture by claiming that the antenna module units in 
Claim 6: The newly amended limitation “wherein the antenna module in each of the at least two layers of the antenna module units” is indefinite for the same reasons explained above for the indefinite rejection of claim 1. For the purposes of applying prior art, the Examiner interprets the limitation as wherein the plurality of antenna units each have a same contour, and a space is arranged between two adjacent ones of the plurality of antenna units.
Claim 8: The terms “two adjacent outer ones of the plurality of antenna units” and “two adjacent inner ones of the plurality of antenna units” is indefinite. The specification makes no mention of the claimed terms so as to provide an understanding of what Applicant is intending to claim.  
Claim 12:  The limitation “wherein the two layers of antenna module units are separated by a second dielectric layer, and wherein the electric connection between the two layers is realized by a conductive plug formed in the dielectric layer” is indefinite as it is unclear what Applicant is trying to claim.  Firstly, the term “the dielectric layer” lacks proper antecedent basis in the claim. Secondly, the term “second” used to describe a dielectric layer is confusing since there is no first dielectric layer, thus rendering the scope of the claim unclear.  For the purposes of applying prior art, the Examiner interprets any two layer antenna module unit to read on the claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (U.S. Publication No. 2018/0366347) in view of WANG et al. (U.S. Publication No. 2017/0346185).
Claims 1 and 12:  Chuang (fig. 1F) teaches a semiconductor package structure having an antenna module, comprising: a substrate (101), having a first surface and a second surface opposite to the first surface; a semiconductor chip (102) having a front and a back surfaces, disposed with the back surface contacting the first surface of the substrate; a plastic packaging material layer (108), formed on the first surface of the substrate, wherein the plastic packaging material layer embeds the semiconductor chip except leaving a part of the front surface of the semiconductor chip exposed; a rewiring layer (RDL2), disposed on the plastic packaging material layer, wherein the exposed part of the semiconductor chip is electrically connected to the rewiring layer; a metal bump (110), electrically connected to the rewiring layer; and wherein the antenna module (PA) is disposed on the second surface of the substrate.
Chuang fails to teach wherein the antenna module comprises at least two layers of antenna module units.  However, WANG teaches providing an antenna module comprising at least two layers of antenna module units (125a, 140, fig. 27, WANG). WANG teaches adding director 125a on a glass dielectric layer 150d over radiating element 140 in order to increase the gain of the antenna (para. [0060]). It would have been obvious to one of 
The modified invention of Chuang would have realized wherein the antenna module units in the at least two layers are electrically connected (Since the elements 125a are directors, they would necessarily couple with the energy supplied by radiating element 140 in Wang). 
Claim 2:  Chuang teaches wherein a layer of adhesive film (DAF) is formed between the back surface of the semiconductor chip and the substrate.  
Claim 3:  The modified invention of Chuang teaches wherein the substrate is a quartz glass substrate (WANG, 150d, fig. 27) or a sapphire substrate.  
Claim 4:  Chuang teaches wherein the rewiring layer comprises: a dielectric layer (polymer layer, para. [0026]), bonded onto the first surface of the substrate; one metal wire layer (redistribution layer, para. [0026]), wherein the metal wire layer is patterned inside the dielectric layer; and an under-bump metal layer (UBM, para. [0026]), patterned in the dielectric layer, and electrically connected to the metal wire layer, wherein the metal bump is disposed on the under-bump metal layer.  
Claim 5:  Chuang teaches wherein the metal bump comprises: a copper column (104), a nickel layer (redistribution layer, para. [0026]) disposed on a top surface of the copper column and a solder bump (110) disposed on the nickel layer.  
Claim 6: Chuang teaches wherein the antenna module in each of the at least two layers of the antenna module units comprises a plurality of antenna units (PA1, PA2, fig. 9), each having a same contour, and a space is arranged between two adjacent ones of the plurality of antenna units.
Claim 7:  Chuang teaches wherein the plurality of antenna units is arranged in an array (fig. 9) on the second surface of the substrate.  

Claim 11:  The modified invention of Chuang teaches wherein each layer of the antenna module units comprises at least one antenna unit (WANG, fig. 27).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of WANG and Aboush (U.S. Publication No. 2014/0097990).
Claim 9:  Chuang fails to teach wherein the plurality of antenna units each has a hexagonal shape and the antenna module is arranged like a honeycomb on the second surface of the substrate, and wherein a gap is arranged between any two near-by units of the plurality of antenna units.  However, Aboush (fig. 9) teaches using plurality of antenna units (900) each has a hexagonal shape and the antenna module is arranged like a honeycomb on the second surface of the substrate, and wherein a gap is arranged between any two near-by units of the plurality of antenna units.  Aboush teaches such an arrangement increases the gain of the antenna (para. [0049]). It would have been obvious to one of ordinary skill in the art to have combined the teachings of Aboush with the invention of Chuang and provided the plurality of antenna units each having a hexagonal shape and the antenna module is arranged like a honeycomb on the second surface of the substrate, and wherein a gap is arranged between any two near-by units of the plurality of antenna units.  The motivation would have been to have increased the antenna gain, thereby improving the efficiency of the wireless device.
Claim 10:  The modified invention of Chuang and Aboush, as discussed above in the rejection of claim 9, teaches wherein a foot print of the plurality of antenna units each is a hexagon on the surface of the substrate (fig. 9, Aboush).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/          Primary Examiner, Art Unit 2845